UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-6650




DANIEL E. FELIX,



                                               Plaintiff - Appellant,
             versus


J. V. BEALE, Warden, DFCC; WAYNE BROWN,
Operations Officer; E. B. WRIGHT, Assistant
Warden; LIEUTENANT ARTIS; OFFICER LEWIS;
CAPTAIN JONES,


                                              Defendants - Appellees,
             and


JOHN DOE, D.C.O. Employees; MARK CONVERTINO;
STEVE WHISENANT,

                                                             Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1101-1-AM)


Submitted:    August 20, 2004             Decided:     December 17, 2004


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Reversed by unpublished per curiam opinion.
Daniel E. Felix, Appellant Pro Se. Joel Christopher Hoppe, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Daniel E. Felix filed this 42 U.S.C. § 1983 (2000) action

in the district court, complaining of certain conditions of his

confinement at Deerfield Correctional Center in Virginia.             The

district court dismissed the action after concluding that Felix

failed to exhaust his administrative remedies, as required by 42

U.S.C.   §   1997e(a)   (2000).   On   appeal,   Felix   challenges   this

holding.

             We conclude that Felix has sufficiently demonstrated his

exhaustion of administrative remedies.      Therefore, we reverse the

decision of the district court and remand the case for further

proceedings.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                REVERSED




                                  - 3 -